    Case 3:20-cv-00098-REP Document 29 Filed 02/20/20 Page 1 of 4 PageID# 388



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION


 STEVES AND SONS, INC.,                                )
                                                       )
                         Plaintiff,                    )
                                                       )
         v.                                            )       Civil Action No. 3:20-CV-00098-REP
                                                       )
 JELD-WEN, INC.,                                       )
                                                       )
                         Defendant.                    )
                                                       )


                            NOTICE OF FILING A MOTION TO SEAL

       JELD-WEN, Inc. (“JELD-WEN”), pursuant to Rule 5 of the Local Civil Rules, provides public

notice that it today filed a motion to seal portions of its Initial Opposition To Steves’ Motion For

Preliminary Injunction (“Initial Opposition”) and exhibits 1, 2, 3, 4, 5, 6, 8 and 9 attached to the Initial

Opposition.

       All parties and non-parties are hereby notified that they may submit memoranda in support of

or in opposition to the motion within seven days, and that they may designate all or part of such exhibit

as confidential.

       Dated: February 20, 2020                        Respectfully submitted,


                                                       JELD-WEN, Inc.

                                                       By counsel

                                                       /s/ Brian C. Riopelle
                                                       Brian C. Riopelle (VSB #36454)
                                                       McGuireWoods LLP
                                                       Gateway Plaza
                                                       800 East Canal Street
                                                       Richmond, VA 23219
                                                       (804) 775-1084 – Tel.
                                                       (804) 698-2150 – Fax
Case 3:20-cv-00098-REP Document 29 Filed 02/20/20 Page 2 of 4 PageID# 389



                                       briopelle@mcguirewoods.com

                                       Attorney for Defendant




                                   2
  Case 3:20-cv-00098-REP Document 29 Filed 02/20/20 Page 3 of 4 PageID# 390



                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 20th day of February 2020, the following counsel of record have

been served using the CM/ECF system, which will then send a notification of such filing (NEF) to

the registered participants as identified on the NEF to receive electronic service, including:


       Lewis F. Powell III
       John S. Martin
       Alexandra L. Klein
       Maya M. Eckstein
       Douglas M. Garron
       R. Dennis Fairbanks, Jr.
       Michael Shebelskie
       William H. Wright, Jr.
       Hunton Andrews Kurth LLP
       Riverfront Plaza, East Tower
       951 East Byrd Street
       Richmond, VA 23219
       (804) 788-8200 – Tel.
       (804) 788-8218 – Fax
       lpowell@huntonAK.com
       martinj@huntonAK.com
       aklein@huntonAK.com
       meckstein@huntonAK.com
       dgarrou@huntonAK.com
       dfairbanks@huntonAK.com
       mshebelskie@huntonAK.com
       cwright@huntonAK.com

       Ted Dane
       Glenn Pomerantz
       Gregory Sergi
       Munger, Tolles & Olson LLP
       350 South Grand Avenue, 50th Floor
       Los Angeles, CA 90071
       (213) 683-9288 – Tel.
       (213) 683-4088 – Fax
       ted.dane@mto.com
       glenn.pomerantz@mto.com
       gregory.sergi@mto.com

       Kyle Mach
       Emily C. Curran-Huberty
Case 3:20-cv-00098-REP Document 29 Filed 02/20/20 Page 4 of 4 PageID# 391



    Munger, Tolles & Olson LLP
    560 Mission Street, 27th Floor
    San Francisco, CA 94105
    (415) 512-4000 – Tel.
    (415) 512-4077 – Fax
    kyle.mach@mto.com
    emily.curran-huberty@mto.com

    Attorneys for Plaintiff

    Marvin G. Pipkin
    Kortney Kloppe-Orton
    Pipkin Law
    10001 Reunion Place, Suite 6400
    San Antonio, TX 78216
    (210) 731-6495 – Tel.
    (210) 293-2139 – Fax

    Of Counsel


                                          /s/ Brian C. Riopelle
                                          Brian C. Riopelle (VSB #36454)
                                          McGuireWoods LLP
                                          Gateway Plaza
                                          800 East Canal Street
                                          Richmond, VA 23219
                                          (804) 775-1084 – Tel.
                                          (804) 698-2150 – Fax
                                          briopelle@mcguirewoods.com

                                          Attorney for Defendant




                                      2
